Six, J.,
dissenting: I would affirm the district court. K.S.A. 1996 Supp. 8-255(d) states in part: “Upon suspending, revoking or disqualifying the driving privileges of any person as authorized by this act, the division shall immediately notify the person in writing.”
In Jones, we said:
“The State’s evidence consisted of the testimony of the arresting officer, who had seen Jones drive a motor vehicle, and a certified copy of the suspension order and other documents which did not include a statement of mailing. There was no evidence that either a copy of the suspension order or any written notification *231thereof was ever mailed or otherwise given to the defendant.” (Emphasis added). 231 Kan. at 367-68.
Evidence of the mailing of written notification is the issue.
Carter draws a comparison to the proof of service rules for pleadings, familiar to all attorneys. See K.S.A. 60-205(b) (describinghow service of pleadings is to be made upon a party represented by an attorney). The last part of every pleading consists of a signed affidavit or certificate of mailing or service. The return of service of a summons must be signed by the person serving process. See K.S.A. 60-302; K.S.A. 60-312, and the summons forms set forth at the appendix following K.S.A. 60-269. Affidavits submitted as evidentiary proof supporting summary judgment motions obviously must be signed by the affiant. The Department of Revenue’s Certification of Driver’s Records submitted in this case is signed by a cleric from the Driver Control Bureau. The signature is notarized. Carter contends that evidentiary requirements for proof of service of notice in a case such as this, involving potential felony convictions, should be more onerous than proof of service requirements for pleadings. I agree.
As Carter notes, the Department of Revenue certificate of mailing is not signed by any individual representing that the notice was actually mailed to Carter at his last known address. It is impossible to identify from the certificate any individual at the Department who was responsible for the mailing.
Carter’s points are well taken. Without any signature by the person responsible for the mailing, the “certificate” is not really a certificate at all. When a felony conviction may rest on the notice being properly mailed, it would seem, at a minimum, proper for the certificate of mailing to contain the name and signature of the person at the Department responsible for the mailing.
Allegrucci and Davis, JJ., join in the foregoing dissenting opinion.